 

 

Case 2:21-cr-20031-PDB-RSW ECF No. 13, PagelD.20 Filed 03/01/21 Page 1 of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Criminal No. 21-cr-20031

V.
Honorable Paul D. Borman

D-1 FCA US LLC,

Defendant.

 

ACKNOWLEDGMENT OF INFORMATION

 

I, Christopher Pardi, the duly authorized representative of FCA US LLC, on behalf
of FCA US LLC, hereby acknowledge that I have received a copy of the Information
in this case, and that I have read it and understand its contents before entering a plea
to the charges contained therein. I understand that if FCA US LLC pleads guilty or
is found guilty at trial, the maximum penalty is a fine of up to $500,000 or the
greater of twice the gross gain or twice the gross loss, and probation of up to 5 years.
\ ‘old LY \. Moxie Oui 3 yh
Chivstopher Phrdi \ Aisling\0’ Shea
On behalf of FCA US LLC Attorney\for Defendant

Dated: February 4s— , 202]
